7

Case 1:20-cr-00180-GLR Document 31 Filed 07/07/20 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA

Criminal No. SAG-20-0701

*
k
Vv. *
r

NATHANIEL RATCHFORD

RKEKKEKK

MEMORANDUM OPINION

On March 10, 2020, Nathaniel Ratchford was arrested pursuant to a criminal complaint
charging him with violating 18 U.S.C. § 922(g}(1) (possession of a firearm and ammunition by a
convicted felon). ECF 1. United States Magistrate Judge Thomas M. DiGirolamo denied
Ratchford’s Emergency Motion for Release from Custody on May 7, 2020. ECF 26. Currently
pending is Ratchford’s appeal of that determination (the “Motion”). ECF 27. The Government
filed an opposition, ECF 29, and Ratchford filed a Reply, ECF 30. The Court has also reviewed
the Pretrial Services Report and Addendum prepared by U.S. Probation and Pretrial Services, and
the recording of Judge DiGirolamo’s detention hearing on March 13, 2020. In light of the extensive
record before me, no additional hearing is necessary to resolve this Motion. See Loc. R. 105.6 (D.
Md. 2018). For the reasons that follow, Ratchford’s Motion will be denied.
1, Procedural History

A criminal complaint was filed on March 4, 2020, which charged Ratchford with violating
18 U.S.C. § 922(g)(1), i.¢., Possession of a Firearm by a Prohibited Person. ECF 1. Following
Ratchford’s arrest on March 10, 2020, the Government sought his pretrial detention. Judge
DiGirolamo held a detention hearing on March 13, 2020, and, at its conclusion, ordered
Ratchford’s detention. ECF 11, 12. Approximately one month later, on Apnl 14, 2020, Ratchford

filed an emergency motion seeking release from custody. ECF 15. The Government continued to
Case 1:20-cr-00180-GLR Document 31 Filed 07/07/20 Page 2 of 13

oppose his release, ECF 17. On May 7, 2020, Judge DiGirolamo denied Ratchford’s motion and
found for the second time, by clear and convincing evidence, that no condition or combination of
conditions could assure the safety of the community and Ratchford’s presence if he were to be
released. ECF 26. Accordingly, Ratchford remains in pre-trial detention at the D.C. Jai! in
Washington, D.C. (the “DC Jail”). '

On June 24, 2020, Ratchford filed the instant Motion seeking review of the Detention
Order. ECF 27.
il. Standard of Review

Pretrial detention and release are governed by Ihe Bail Reform Act (“BRA”), 18 U.S.C. §§
3141, et seg. The government is permitted to seek pretrial detention of a defendant charged with
the alleged possession of a firearm. /d. § 3142(f)(1)(E). The BRA instructs the Court to seek “the
least restrictive further condition or conditions that such judicial officer determines will reasonably
assure the appearance of the person as required and the safety of any other person and the
community.” /d. § 3142(c)(1)(B). However, if the Court finds after the hearing that “no condition
or combination of conditions will reasonably assure the appearance of the person as required and
the safety of any other person and the community,’) the court “shall order the detention of the
person before trial.” fd. § 3142(e)(1). Where, as here, a detention ruling is based on a defendant’s
danger to the community, the Court must make the finding by clear and convincing evidence.
United States v. Stewart, 19 F. App’x 46, 48 (4th or 2001) (per curiam).

The Court’s determination is governed by four factors:

(1) The nature and circumstances of the offense charged, including whether the

offense is a crime of violence, a violation of section 1951, a Federal crime
of terrorism, or involves a minor victim or a controlled substance, firearm,

explosive or destructive device;

(2) The weight of the evidence against the person;

 
Case 1:20-cr-00180-GLR Document 31 Filed 07/07/20 Page 3 of 13

(3} The history and characteristics of the person, including ~

(A) The person’s character, physical and mental condition, family ties,
employment, financial resources, length of residence in the
community, community ties, past conduct, history relating to drug
or alcohol abuse, criminal history, and record concerning
appearance at court proceedings; and

(B) Whether, at the time of the current offense or arrest, the person was
on probation, on parole, or other release pending trial, sentencing,
appeal, or completion of sentence for an offense under Federal,
State, or local law; and

(4) The nature and seriousness of the danger to any person or the community
that would be posed by the person’s release.

18 U.S.C. § 3142(g).
Il. = Anatysis

In his Motion, Ratchford Jeverages the factors above in seeking reversal of Judge
DiGirolamo’s Detention Order. See generally ECF 21, In addition, Ratchford asks this Court to
consider the impact of the COVID-19 pandemic and the resulting circumstances at the DC Jail. Ja.
at 10~12. The Court will address each argument in turn.

At the outset, however, it is important to review the overall] framework of the detention
issues presented to the Court, and the impact of COVID-19 and the conditions within the DC Jail,
on each issue. As described above, when considering whether there are any conditions of pretrial
release “that will reasonably assure” a particular defendant's appearance in court, and the safety
of the community, 18 U.S.C. § 3142(f}, Congress carefully prescnbed four factors that a court
must consider, id. § 3142(g). None of those factors refers specifically to whether the conditions
of incarceration threaten the defendant’s well-being, Instead, Congress focused the required
inquiry on the defendant’s nsk of nonappearance, and the danger that the defendant’s release

would pose to other individuals. In some circumstances, clearly, a particular defendant’s medical
Case 1:20-cr-00180-GLR Document 31 Filed 07/07/20 Page 4 of 13

condition could reduce that defendant’s risk of flight or danger to the community, and the health
condition would therefore fall within the factors appropriately considered in the context of §
3142(g). Absent those circumstances, a particular defendant’s health conditions, and the possible
risks posed to the defendant by incarceration, do not impact the § 3142(f) and (g) analysis. See,
e.g., United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan. Mar. 25,
2020) (“A defendant’s concerns that he or she would face heightened COVID-19 risks if
incarcerated would not typically factor into a § 3142(f) analysis, which focuses on whether the
court can fashion conditions of release that will reasonably assure the defendant is not a risk of
nonappearance or a risk of harm to any others or the community. The risk of harm to the defendant
does not usually bear on this analysis.”); United States v. Lawton, Crm. No. CR419-102, 2020
WL 1984897, at *] (S.D. Ga. Apr. 27, 2020) (same); United States v. Whyte, Crim. No. 3:19-cr-
64-1 (VLB), 2020 WL 1911187, at *4 (D. Conn. Apr. 8, 2020) (analyzing medical conditions
under § 3142(1)); United States v. Aguirre-Maldonado, Cum. No. 20-cr-53 (NEB/TNL), 2020 WL
1809180, at *1 (D. Minn. Apr. 9, 2020) (“While the Court appreciates the unprecedented nature
of the COVID-19 pandemic, Defendant has offered no reason why the pandemic would reduce his
risk of nonappearance or the risk that he poses to the community.”).

Even so, as will be discussed below, the COVID-19 pandemic is relevant in the assessment
of whether a defendant’s temporary release might be appropriate under § 3142(i), and will be
considered fully in that context, in accordance with the Fourth Circuit’s order in United States v.
Creek, Criminal No. CCB-19-036, ECF 402 (Apr. 15, 2020) (directing the District Court to
consider “in the first instance the severity of the risk that the COVID-19 virus poses to the

defendant, given his existing medical conditions and the current COVID-19 situation at the facility
Case 1:20-cr-00180-GLR Document 31 Filed 07/07/20 Page 5 of 13

where he is betng held, and whether that risk, balanced against the other Bail Reform Act factors,
rises to the level ofa ‘compelling reason’ for temporary release under 18 U.S.C. § 3142(1).”).

A. Review of the Detention Decision

Considering the fact that Ratchford is charged with unlawfully possessing a firearm,
combined with his criminal record, and his prior noncompliance with court orders, this Court
agrees that Ratchford would pose a grave danger to the community if released. This Court
concludes that no release condition or combination of conditions would reasonably assure the
safety of the community pending trial if Ratchford were to be released. As a result, Ratchford’s
continued detention is warranted.

1. Nature and Circumstances of the Offense

The analysis begins with consideration of the offense for which Ratchford was arrested.
On the night of November 4, 2019, detectives with the Baltimore Police Department (“BPD”) were
conducting routine patrol of the 1200 block of West Baltimore Street. Detectives observed
Ratchford walking along the street with what appeared to be a large bulge in his front waistband.
Upon seeing the detectives, Ratchford touched his front waistband, which suggested that he had a
firearm, particularly since this area is notorious for drug trafficking and gun violence. Acting on
this suspicion, a detective approached Ratchford and said, “Hey bud, can I talk to you real quick?”
Rather than speak with the detective, Ratchford immediately threw the food he was holding and
began to run away. When BPD detectives eventually blocked his path with their vehicles,
Ratchford removed a black handgun from his waistband and threw it over a wall into a construction
site. Ratchford was apprehended, and the detectives recovered a loaded Glock 23 .40 caliber
handgun in the area where he had thrown it.

2. Weight of the Evidence
Case 1:20-cr-00180-GLR Document 31 Filed 07/07/20 Page 6 of 13

It is undisputed that Ratchford was prohibited by law from possessing a firearm on
November 4, 2019. Thus, if he was carrying the Glock handgun that was recovered on site, he will
have violated 18 U.S.C. § 922(¢)(1). Although Ratchford argues vigorously that he did not possess
a gun, several detectives witnessed him not only flee, but also throw the handgun over the wall
adjacent to a construction site. Detectives recovered the gun after a brief canvas of the area where
Ratchford threw it, and the arrest was captured on body worn camera.

Accordingly, the weight of the evidence in this case is overwhelming. Indeed, in
Ratchford’s prior emergency motion requesting release, he did not challenge Judge DiGirolamo’s
original findings with respect to the nature and circumstances of the offense or the weight of the
evidence. See ECF 26 at 8 (affirming the Court's onginal findings regarding the first two factors),

3. History and Characteristics of the Person

Despite being just 34 years of age, Ratchford has an extensive and varied criminal record,
which has included multiple stints in prison. In fact, he has been convicted of a nearly identical
offense. In 2012, he pled guilty in this Court to Posséssion of a Firearm and Ammunition by a
Prohibited Person, and was sentenced to 87 months of imprisonment Ratchford began a term of
supervised release on Apmil 17, 2018, following the fulfillment of his sentence. However, after
receiving 7 reports of noncompliance throughout 2018 and early 2019, he was found guilty of
violating supervised release on February 9, 2019. As\a result, he was sentenced to 90 days of
incarceration, which concluded just few months prior to his arrest for the instant offense. He was
not placed back on supervised release after his sentence for the violation, “due te his lack of
amenability to supervision.” Pretrial Services Report Dp. 9.

Ratchford’s criminal record also includes 3 separate felony drug convictions. The first

conviction occurred in February, 2004, for possession with intent to distribute a controlled
Case 1:20-cr-00180-GLR Document 31 Filed 07/07/20 Page 7 of 13

dangerous substance (“CDS”). Ratchford was sentenced to 5 years of imprisonment, suspended
for all but time served, and he was placed on probation for 2 years, which was terminated
unsatisfactorily. He was convicted of CDS distribution in July, 2007, and sentenced to 8 years of
imprisonment, also suspended for all but time served. For this second conviction, Ratchford was
placed on 3 years of probation. However, he was found in violation of the probation in September,
2009, and, as aresult, was sentenced to 3 years of incarceration. Finally, Ratchford was convicted
of possession with intent to distribute CDS in July, 2009. He was sentenced to 3 years of
incarceration for this third drug offense. Once again, after this term of imprisonment, his
mandatory release supervision was revoked, due to a technical violation,

Aside from the gun and drug-related offenses, Ratchford was also convicted of second
degree assault in April, 2004. For that offense, he was sentenced to 6 months of incarceration.

4. Nature and Seriousness of the Danger to the Community

Ratchford contends that he is charged merely with possessing a gun, rather than with using
or even brandishing the weapon. See ECF 27 at 2. However, illegal gun possession is itself a
serious offense, particularly in a city where gun violence, unfortunately, has become quotidian.
See United States v. West, No. ELH-19-364, 2020 WL 1820095, at *3 (D. Md. Apr. 10, 2020).
The Court would have difficulty overstating the magnitude of the violent crime problem in
Baltimore. Even in the midst of an unprecedented global pandemic, gun violence in the city not
only persists, but has, according to certain metrics, actually accelerated.

Moreover, courts note that guns are often possessed in order to effectuate drug trafficking

activities. See, e.g., United States v. Manigan, 592 F.3d 621, 629-30 (4th Cir. 2010), As noted

 

' Jessica Anderson, “The coronavirus pandemic and surveillance plane have not stemmed
Baltimore’s torrid rate of homicides this year,” Baltimore Sun (June 30, 2020).

7 |
Case 1:20-cr-00180-GLR Document 31 Filed 07/07/20 Page 8 of 13

above, Ratchford’s criminal record includes 3 prior felony drug convictions. The danger that
Ratchford poses to the community is more pronounced because of his extensive criminal record
involving drugs and guns, and his history of noncompliance with court directives. Just months
prior to his arrest for the instant offense, he was incarcerated for violating his supervised release.
Furthermore, Ratchford’s pattern of noncompliance has not been limited to court proceedings. He
struggled with issues of substance abuse as recently as 2019, when he was discharged from an
outpatient treatment program due to lack of compliance.

For his proposed conditions of release, Ratchford requests that his mother, Felicia Dorsey,
be appointed as third-party custodian. ECF 27 at 4. Ms. Dorsey lives in Baltimore with two
daughters and three grandchildren. Ratchford notes that his mother does not work, thus is available
to supervise him at all times. Moreover, neither Ms. Dorsey, nor the other home occupants, has
any coronavirus-related health conditions. While Ms. Dorsey appears to be a suitable candidate
for third-party custodianship, any plan of release depends primarily on the defendant’s willingness
and ability to comply with the release conditions. Unfortunately, Ratchford has a well-documented
and recursive history of failing to abide by court directives. For example, after serving 87 months
of incarceration, he was placed on supervised release for a period of 3 years. During this time, his
probation officer submitted 7 noncomphance reports, and Ratchford was ultimately found in
violation of supervised release and sentenced to 90 days of incarceration. Even when Ratchford
had every incentive to follow orders from the court, such as when noncompliance would lead to
termination of his supervised release, he stil] failed to do so. Thus, although traditional electronic
monitoring has recently become available, this Court has no confidence that Ratchford, who was

described as “not amenable to supervision,” would abide by the proposed conditions of release.
Case 1:20-cr-00180-GLR Document 31 Filed 07/07/20 Page 9 of 13

Accordingly, application of the § 3142(g) factors demonstrates that no release condition or
combination of conditions would reasonably assure the safety of the community pending trial.

B. Request for Temporary Release Pursuant to § 3142(i)

Section 3142(1) permits “the temporary release of the person, in the custody of a United
States marshal or other appropriate person, to the extent that the judicial officer determines such
release to be necessary for the preparation of the person’s defense or for another compelling
reason.” Ratchford’s case, like all criminal cases, had been postponed by this Court’s prior
Standing Order canceling all non-emergency court proceedings through June 5, 2020, and the
delay occasioned by the pandemic has been excluded under the Speedy Trial Act. Sce Standing
Order 2020-07, Jn re: Court Operations Under the Exigent Circumstances Created by COVID-19,
Case No. 1:00-mc-00308 (D. Md. April 10, 2020). However, this Order has expired, and the Court
recently initiated phase two of its recovery plan. See Standing Order 2020-14, In re: Restrictions
on Visitors to Courthouses (D, Md. June 17, 2020). Even so, Ratchford and his attorney will be
afforded whatever time is necessary to confer and to prepare an adequate defense. Prior to
implementation of the Court’s recovery plan, on April 23, 2020, Chief Judge James K. Bredar
issued a COVID-19 related order, 20-mc-146, ECF 14, requiring that the DC Department of
Corrections forthwith “ensure that Maryland detainees have reasonable access to their counsel and
that counsel have reasonable access to their detainee clients, via telephone at least.” Thus, the
Sixth Amendment rights of Maryland detainees at the DC Jail will continue to be protected, and
there is no need for temporary release to allow for preparation of a defense.

This Court must also assess whether there is “another compelling reason” justifying
temporary release under § 3142(i). Prior to the instant pandemic, this provision was “sparingly”

used to justify temporary release for specific medical treatments, such as cancer surgery or
Case 1:20-cr-00180-GLR Document 31 Filed 07/07/20 Page 10 of 13

chemotherapy. See, e.g., United States v. Hamilton, 2020 WL 1323036, at *3 (E.D.N.Y. Mar. 23,
2020). Courts have been considering and employing § 3142(i) in a more widespread fashion in the
context of COVID-19. The well-reasoned opinion in Clark, 2020 WL 1446895, at *3, sets forth
four factors to be considered: (1) the orginal grounds for detention; (2) the specificity of a
defendant’s COVID-19 concems; (3) the extent to which the proposed release plan is designed to
mitigate or exacerbate other COVID-19 risks to the defendant; and, (4) the likelihood that a
defendant’s release would increase the COVID-19 risks to others.2 The Defendant bears the
burden of establishing those factors. See United States v. Sanders, Crim. No. 19-20037-01-DDC,
2020 WL 1528621, at *3 (D. Kan. March 31, 2020). “The question for the Court is whether the
COVID-19 health risks to the Defendant, should he remain detained, outweigh those traditional
Section 3142(g) factors and the COVID-19 health risk to the community that Defendant’s release
could occasion.” United States v. Hernandez, Crim. No. PX-19-158-9, slip op. at 5-6 (D. Md. Apr.
29, 2020), ECF 385.

As described above, the original grounds for detention weigh strongly in the Government’s
favor, due to the significant risk Ratchford poses to community safety.

Furthermore, with respect to COVID-19, Ratchford has presented only generalized
concems about the pandemic. This Court does not in any way intend to minimize the suffering that
COVID-19 has inflicted on millions of people throughout the world. Fortunately, Ratchford does
not have any underlying health conditions that put him at increased risk of developing severe
complications if he were to contract the virus. His good health puts him in stark contrast with

individuals seeking release from detention because of enhanced vulnerability to COVID-19, many

 

* While Clark is not binding precedent, its persuasive and logical framework has been adopted by
numerous courts around the country, including several in this District. See, e.g., United States v.
Green, No. 19-cr-00539-CCB, 2020 WL 1873967 (D. Md. April 15, 2020).

{
10
Case 1:20-cr-00180-GLR Document 31 Filed 07/07/20 Page 11 of 13

of whom have had their requests denied as well. See, e.g., United States v. Bilbrough, TDC-20-33
(D. Md.), ECF 76 (denying release of defendant with diabetes); United States v. Parker, TDC-18-
344 (D. Md. 2020), ECF 478 (denying release of defendant with diabetes and a prior bout with
prostate cancer); United States v. Gray, GJH-19-407 (D. Md. 2020), ECF 120 (denying release of
defendant with “diminished immune system, heart flutters, and shortness of breath”). Here,
Ratchford does not contend that he has any relevant preexisting medical conditions, nor any
particular vulnerability to the Coronavirus. Indeed, as set forth in the Pretrial Services Report,
Ratchford stated that he is in good physical health, and has no medical] issues. And he has not
indicated any changes to his health in the briefing submitted to this Court.

Rather than identify specific information about his health, Ratchford instead relies on
general information about the conditions at his detention facility. For instance, one report stated
that, as of June 17, 2020, 77 residents of the DC Jail were in quarantine, while 1,186 had been
retumed to the broader population after “recovery.” See ECF 27 at 9-10 (citing Public Safety
Agency COVID-19 Case Data, Gov't of the District of Columbia),

As Ratchford points out, a class action lawsuit was filed on behalf of persons detained at
the DC Jail and the adjoining Central Detention Facility (“CDF”) in the United States District
Court for the District of Columbia earlier this year. See Banks v. Booth, No. 20-849-CKK (D.D.C.
Apr. 19, 2020). The lawsuit sought immediate release or transfer of those detained, contending
that CTF’s inadequate response to the COVID-19 pandemic violates the detainees’ constitutional
rights. The presiding United States District Judge, Colleen Kollar-Kotelly, appointed independent
inspectors to provide a comprehensive report and recommendations describing the conditions
inside CTF, with respect to the safety of those incarcerated. id., ECF 47. Upon review of the

'

inspectors’ report, Judge Kollar-Kotelly issued a Temporary Restraining Order, requiring certain
Case 1:20-cr-00180-GLR Document 31 Filed 07/07/20 Page 12 of 13

specific corrective action aimed at immediately improving the conditions of confinement at CTF.
id., ECF 48. Notably, however, Judge Kollar-Kotelly did not authorize the relief requested by the
plaintiffs, declining to order the release of inmates at D.C. Department of Corrections (“DOC”)
facilities. Jd, ECF 49.

Further, since issuance of the TRO, DOC has taken numerous steps to implement reforms,
the combination of which appear to have made the facility safer for all individuals. In a hearing
held on May 11, 2020, inspectors assigned in the Banks litigation explained that medical care for
inmates in quarantine and isolation has improved dramatically. See, e.g., ECF 29-2 at 24
(“According to the management of the medical program, the expectation is that inmates in isolation
are monitored by nursing staff twice per day and, additionally, by advanced care providers twice
per day.”). Moreover, DOC adopted a system in which inmates that have tested positive are placed
in a specific level of quarantine, depending on that individual’s particular symptoms and prior
contact with the virus. The Government also reports that, in accordance with Judge Kollar-
Kotelly’s Order, cleaning supplies and equipment are now more abundant. These reforms appear
to be working since — incredibly — as of June 25, 2020, there were no positive COVID-19 cases
at DOC’s correctional facilities. Several judges have commented on the declining infection rates
at these facilities, particularly since mid-Apnil. See, e.g., United States of America v. Attia, PWG-
19-193 (May 22, 2020), ECF 67 (“[Tjhe conditions at CTF have improved, such as inmates’
increased access to medical care who are in isolation and quarantine and increased access to
cleaning supplies and equipment.”). Accordingly, given the significant improvements at the DC
Jail, release is not warranted based on general concerns about COVID-19. Indeed, Judge Kollar-
Kotelly herself denied a request for temporary release where the defendant failed to explain why

he had an individualized need to be removed from the facility. See United States v. Riggins, 2020

12
Case 1:20-cr-00180-GLR Document 31 Filed 07/07/20 Page 13 of 13

WL 1984263, at *9 (D.D.C. Apr. 27, 2020) (“There is therefore little evidence in the current record
to demonstrate that the asthma [the defendant] intermittently has puts him at a higher risk for
getting severely ill if he contracts COVID-19.”). )
TV. CONCLUSION

For the reasons stated herein, Ratchford’s Motion for Review of Detention Order, ECF
27, is DENIED. The Government’s apparently misfiled “Motion to Review Detention Order,”
ECF 29, which should have been captioned as an opposition to Ratchford’s Motion, is also
DENIED.

Dated: July 2, 2020 /sf

Stephanie A. Gallagher
United States District Judge

 

ENTERED
FILED. RECEIVED

————

jut 06 2020

MORE
| Fe eTRICT COURT
: us. DISTR

COE RIGT OF MARYLAND
|

BY

13
